Title: To George Washington from the Massachusetts Council, 16 October 1779
From: Massachusetts Council
To: Washington, George


        
          Sir
          State of Massachusetts Bay Council Chamber Octor 16. 1779
        
        Your Excellencies Letter of the Seventh Current was duly delivered, and the contents noted. In answer thereto I am dir[ec]ted to inform you that, the Council have ordered one hundred barrels of Gun Powder to be delivered to the Deputy Quartermaster General in this department; to be by him forwarded to your Excellency without loss of time. That quantity being the whole that, the Council thought themselves warrented to spare at this time. As to Tents the Council have not any on hand; they having heretofore supplyed the Continent with all they had; and have not been able to procure materials to replace them since.
        
        The Boatmen which your Excellency desired the Council to Engage they have not been able to procure one, upon the incouragement given in your letter. Application was immediately made to some sutable persons for officers, to endeavour to Engage the number requested who manifested their readiness to engage in the service Provided they could obtain the men. They have made trial but altogether without success and inform the Council it is to no purpose to endeavour to procure Boatmen upon the encouragement offered; for there is not the least probability of obtaining one man. The Council would have been happy had it been in their power to comply with your requisitions in every particular, but it is not. The Council are informed by mr Otis that, he is in expectation of furnishing the Quartermaster General, with fifteen hundred Tents and that apart of them are no⟨w⟩ on the way to Camp, that they hope the Quartermaster department will not meet with any embarresment on account of Tents, altho they have not been able to supply them. I am with Sentiments of Esteem On Behalf of the Council your Excellencies Obedient Humble Servant.
      